Citation Nr: 1025905	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from June 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The U.S. Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any mental 
disability which may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Review of the evidentiary record in this case reveals 
that the Veteran has been clinically diagnosed with bipolar I 
disorder and depression by VA mental health examiners during the 
course of this appeal.  See the July 2006 VA mental disorders 
examination report and the VA mental health outpatient treatment 
record dated in March 2006; see also McClain v. Nicholson, 21 
Vet. App. 319 (2007) (requirement of current disability is 
satisfied when claimant has a disability at the time claim for VA 
disability compensation is filed or during the pendency of that 
claim).  Thus, in consideration of the foregoing and as described 
below, the Board finds that the issues on appeal are now more 
appropriately characterized as reflected on the first page of 
this decision.  

The Board further observes that the Veteran's claim of service 
connection for a nervous condition was previously denied in April 
1973.  However, that prior final denial only considered the 
diagnosis of reactive depression found in the service treatment 
records (STRs).  The current claim contemplates additional 
diagnoses of a psychiatric disability, to include the 
aforementioned diagnosis of bipolar disorder.  In Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a claim for one 
diagnosed disease or injury cannot be prejudiced by the 
disposition of a claim for a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Therefore, in view of the foregoing, the Board 
considers the current claim as an original claim rather than a 
request to reopen a previously disallowed claim, as set forth on 
the first page, above.

Although the Veteran requested a hearing before the Board in his 
March 2008 VA Form 9, he later called and advised that he did not 
have the transportation to attend the hearing scheduled in April 
2010, and had difficulty traveling due to his PTSD.  He did not 
request to reschedule or postpone the hearing, and did not appear 
for on the date it was scheduled.  Accordingly, the Veteran's 
hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The issue of service connection for an acquired psychiatric 
disorder other than PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action by the appellant is required.


FINDINGS OF FACT

1.  In September 1995, the RO denied the Veteran's claim for 
service connection of PTSD, on the basis that there was no 
evidence of record to corroborate his history of stressful events 
in service.  The Veteran was notified of that decision, and of 
his appellate rights, later that month.  

2.  The September 1995 rating decision was not appealed, and is 
therefore final.

3.  Evidence received subsequent to the September 1995 rating 
decision is either duplicative of evidence previously of record 
or does not relate to an unestablished fact necessary to 
substantiate the claim.



CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final based upon the 
evidence of record at the time it was issued.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).   

2.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
claimant must also be notified of what constitutes both "new" 
and "material" evidence to reopen the previously denied claim.  
The Court further held that, in the context of a claim to reopen, 
VA look at the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based upon the factors 
discussed herein, that no prejudicial or harmful error has been 
demonstrated in this case.

The Veteran was informed in the January 2006 VCAA notice letter 
of the evidence needed to establish entitlement to service 
connection for his claimed PTSD.  He was also advised regarding 
what evidence VA would obtain and make reasonable efforts to 
obtain on his behalf in support of his claim.  

In particular regard to Dingess requirements, the Veteran was 
informed, in the March 2006 notice letter identified above, as to 
how VA determines the disability rating and effective date once 
service connection is established.

In regard to additional Kent notice requirements relevant to the 
Veteran's request to reopen, the Board notes that the RO 
explained in the January 2006 VCAA notice letter that the 
Veteran's claim had been previously denied, he had been notified 
of the decision, and the decision had become final.  The last 
prior denial for PTSD was properly identified by the RO as the 
September 1995 rating decision.  The RO also explained that VA 
needed new and material evidence in order to reopen the claim.  
The RO appropriately defined new and material evidence as 
evidence submitted to VA for the first time, which pertains to 
the reason the claim was previously denied and raises a 
reasonable possibility of substantiating the claim.  The RO 
explained that the Veteran's claim for PTSD had previously been 
denied because the disability was found not to be related to his 
military service.  

Thus, in consideration of the foregoing, the Board finds that the 
January 2006 and March 2006 VCAA notice letters satisfied the 
Kent requirements.  

Moreover, the record reflects that the Veteran has been provided 
with a copy of the above rating decision, the January 2008 SOC, 
and the SSOC issued in June 2009, which cumulatively included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the bases of the decision, and a 
summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a mental disorders examination in July 2006.  
Although the examination was not specifically provided for PTSD, 
the examiner included a diagnosis of PTSD on Axis I under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders.  The examination report is deemed 
adequate for the purposes of this adjudication for reasons 
explained in greater detail below.  It is further noted that, 
under 38 C.F.R. § 3.159(c)(4)(iii), a medical examination will be 
provided to the Veteran in connection with a claim to reopen a 
finally adjudicated claim only if new and material evidence is 
presented or secured.   As will be explained below, the Veteran 
did not present evidence sufficient to reopen the claim.  

Also, post-service VA and private treatment records adequately 
identified as relevant to the claim have been obtained, to the 
extent possible, and are associated with the claims folder.  The 
record further includes statements from the Veteran's private 
medical providers, lay statements, records from the Social 
Security Administration (SSA), the March 2007 response from the 
U.S. Army and Joint Services Records Research Center (JSRRC), and 
the Veteran's service records.    

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of the 
foregoing, the Board will proceed with appellate review.  

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
PTSD.  This claim is based upon the same factual basis as the 
Veteran's previous claim, which was last denied in the September 
1995 rating decision that is final.  As such, it is appropriate 
for the Board to consider the claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

It appears from the record that the RO determined that new and 
material evidence had been presented sufficient to reopen the 
Veteran's claim.  However, in Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined 
that 38 U.S.C.A. §§ 5108, 7104, establishes a legal duty for the 
Board to consider the issue of new and material evidence 
regardless of the RO's determination as to that issue.  The Board 
may not consider a previously and finally disallowed claim unless 
new and material evidence is presented or secured, and before the 
Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his claim 
was filed in November 2005.  Effective from August 29, 2001, 
"new" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The evidence is 
presumed credible for the purposes of reopening a claim, unless 
it is inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In its September 1995 decision, the RO denied the Veteran's claim 
of service connection for PTSD.  The RO noted that the Veteran 
had given a history of stressful events in service such as 
witnessing a murder in a bar in the Philippines, having another 
sailor hold a knife to his throat and threatening to kill him, 
inability to sleep due to flight operations, witnessing planes 
crash into the water, and smelling the residuals of flight deck 
crewman who were killed being drawn into the jet intake of 
airplanes.  The RO further commented that, although there was a 
clinical diagnosis of PTSD, there was no evidence in the record 
to corroborate the Veteran's history of stressful events.  The 
Veteran received notification of the RO's decision and his 
appellate rights in September 1995, and, he did not appeal the 
decision.  Consequently, the RO's decision is final.  

The pertinent evidence of record at the time of the September 
1995 rating decision included the Veteran's STRs; service 
personnel records; the August 1995 VA mental disorders 
examination report, which included a positive medical nexus 
opinion linking the Axis I diagnosis of PTSD to "numerous and 
varied traumatic stressors in the service"; treatment records 
from September 1984 to April 1995; an an April 1995 letter from 
the Veteran's private counselor; and written statements from the 
Veteran.   

The pertinent evidence received since the September 1995 denial 
of the Veteran's claim consists of additional written statements 
submitted by the Veteran and/or his representative; additional 
records pertaining to treatment for the Veteran's psychiatric 
disability; the July 2006 VA mental disorders examination report, 
which linked an Axis I diagnosis of PTSD to traumas before, 
during, and after service in the military; SSA records; and the 
March 2007 response from the JSRRC.

After review of the evidence received since September 1995, the 
Board finds that it does not qualify as new and material evidence 
and is, therefore, insufficient to reopen the claim.  Indeed, 
none of the evidence shows that the Veteran's currently diagnosed 
PTSD is linked to an in-service stressor event which has been 
corroborated by independent supporting evidence.   
  
The written statements by the Veteran and his representative are 
essentially duplicative of evidence already considered at the 
time of the September 1995 rating decision and, consequently, are 
not new.  The Veteran has continued to assert that he has PTSD as 
a result of various in-service stressors previously considered by 
the RO in September 1995.  It is noted that he does not contend, 
nor does the evidence otherwise show, that he ever engaged in 
combat with the enemy such that the presumption afforded combat 
veterans under 38 U.S.C.A. § 1154(b) would apply.        

Also, the treatment records, relevant SSA records, and the July 
2006 VA mental disorders examination report are essentially 
duplicative of evidence previously considered because they show 
that the Veteran has been diagnosed and treated for PTSD and that 
there is medical opinion evidence linking the Veteran's PTSD, at 
least in part, to his military service.  Similar evidence was 
considered by the RO at the time of the September 1995 denial.  
Consequently, this evidence is also not considered new.   

In addition, the March 2007 response from the JSRRC is of record 
but does not provide corroborating evidence regarding any of the 
Veteran's claimed stressor events.  Thus, while this evidence may 
be new because it was not of record at the time of the last final 
decision, it is not also material because it does not relate to 
an unestablished fact necessary to substantiate the Veteran's 
claim.  

In summary, while some of the evidence associated with the claims 
folder since the September 1995 denial may be considered new 
because it was not before VA at the time of that decision, none 
of the newly submitted evidence is also material because it does 
not relate to a previously unestablished fact necessary to 
substantiate the claim.  Accordingly, because the Board has 
determined that new and material evidence has not been presented, 
the Veteran's claim of service for PTSD is not reopened.


ORDER

New and material evidence has not been presented, and the 
Veteran's claim of entitlement to service connection for PTSD is 
not reopened.  


REMAND

After careful review of the evidence, the Board finds that 
additional development is needed before the Board may proceed to 
evaluate the service connection claim for an acquired psychiatric 
disorder, other than PTSD, on the merits.  

The Veteran underwent a VA mental disorders examination in 
connection with his claim in July 2006.  At that time, the 
examiner diagnosed bipolar I disorder on Axis I, noting that it 
is a biochemical disorder which is generally inherited within 
families.  He also concluded that the Veteran's bipolar disorder 
was, most likely, caused by or a result of inheritance factors 
from his parents, who suffered from major depressive disorder 
(mother) and alcoholism (father).  The examiner also stated that 
the diagnosis of depression in 1970 (i.e., in service) was likely 
a depressed cycle in the bipolar disorder.

VA's General Counsel has held that service connection may be 
granted for diseases of hereditary origin.  VAOPGCPREC 82-90.  
More specifically, diseases of hereditary origin can be 
considered to be incurred in service if their symptomatology was 
manifested for the first time after entry into active military 
service.  At what point the individual starts to manifest the 
symptoms associated with the disease is a factual, not a legal 
issue, which must be determined in each case based upon all the 
medical evidence of record.  Thus, service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which pre-exist service and advance 
at a rate in excess of natural progress during service.  
VAOPGCPREC 67-90. 

In consideration of the foregoing, as well as the Clemons 
decision, the Board finds that the examiner's opinion herein is 
not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  More specifically, because the examiner did not 
adequately address whether bipolar disorder is a disease which 
was first manifested in service or advanced at a rate in excess 
of natural progress during service, and did not discuss the 
diagnosis of depression found in a March 2006 VA mental health 
treatment record, a remand for a supplemental opinion is 
necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a supplemental opinion from the 
July 2006 mental disorders examiner (or another 
psychologist or psychiatrist if the examiner is 
not available) or, if deemed necessary, schedule 
the Veteran for an appropriate examination for 
his acquired psychiatric disorder.  The claims 
file, to include a copy of this Remand, must be 
made available for review by the examiner in 
conjunction with the examination.  All indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any 
psychiatric disorder other than PTSD which has 
been demonstrated by the Veteran since filing 
his claim on November 29, 2005.  If the 
Veteran is not shown to have a current 
diagnosis of any psychiatric disorder for 
which he has previously been diagnosed, the 
examiner should thoroughly explain the basis 
of his or her opinion, addressing any past 
diagnosis (or diagnoses) as appropriate.  
Notably, judicial precedent provides that the 
requirement that a "current" disability be 
present is satisfied when a claimant has a 
disability at the time a claim for VA 
disability compensation is filed or during the 
pendency of that claim/appeal.  

b.  The examiner should state whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that any such 
identified current psychiatric disorder was 
caused or aggravated by, or was initially 
manifested during, the Veteran's active 
military service, to include consideration of 
any symptomatology shown therein or any 
incident or event therein; or whether such 
causation, aggravation, or initial 
manifestation is unlikely (i.e., less than a 
50-50 probability).  

c.  If the examiner believes that the Veteran 
has a psychiatric disorder which was present 
prior to service, the examiner should provide 
an opinion as to whether the pre-existing 
disorder is a disease.  The examiner should 
also thoroughly explain the basis of the 
belief that the disorder pre-existed service, 
and specifically opine as to whether there is 
clear and unmistakable evidence (i.e., obvious 
or manifest) that such disorder developed 
prior to service, and, if so, whether there is 
also clear and unmistakable evidence (i.e., 
obvious or manifest) that such disorder was 
not aggravated during service. 

d.  The examiner should provide a thorough 
discussion of the Veteran's psychiatric 
history in the examination report, and confirm 
that the claims folder (which now comprises 
two volumes) has been reviewed.

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the pre-existing or underlying condition, 
as contrasted to temporary or intermittent 
flare-ups of symptoms which resolve with 
return to the baseline level of disability, 
and does not include an increase in the 
disorder which is due to the natural progress 
of the condition.

g.  Note:  If the opinion and supporting 
rationale cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify in 
the report, and explain why this is so.

2.   After the above development has been 
accomplished to the extent possible, readjudicate 
the Veteran's claim.  If any benefit sought on 
appeal remains denied, provide the Veteran and 
his representative with an SSOC and give an 
appropriate period of time for response.  
Thereafter, return the case to the Board for 
further appellate consideration, if in order.
The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


